Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/21/20 and 03/02/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Status
3.	Claims 2-23 are pending in the application. Claim 1 is cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-4, 6, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 4,420,784). (“Chen”).
6.	Regarding claim 2, Chen teaches A contact sequencer circuit [Figures 1-7, a contact sequencer circuit is taught], comprising: a dry contact with a first pair of switchable electrodes, the dry contact configured to cycle through a make state and a break state without conducting Figures 1-2, a dry contact 2 with a first pair of switchable electrodes is shown]; a wet contact with a second pair of switchable electrodes, the wet contact operatively coupled in series with the dry contact and configured to cycle through the make state and the break state while conducting current [Figures 1-2, a wet contact 4 (44, 46) with a second pair of switchable electrodes, the wet contact 4 coupled in series with the dry contact 2]; and an arc suppressor operatively coupled across the second pair of switchable electrodes of the wet contact [Figures 1-2, an arc suppressor formed by units 16, 32, 38 is shown, see Claim 3 for example for arc shunting means]; wherein during an activation sequence of the contact sequencer circuit, the first pair of switchable electrodes is activated prior to activating the second pair of switchable electrodes, and during a deactivation sequence of the contact sequencer circuit, the second pair of switchable electrodes is deactivated prior to deactivating the first pair of switchable electrodes [Figures 1-2, Column 13, lines 4-60 and Column 14, lines 61-62 teaches activation and deactivation sequence, activating first switchable electrodes and deactivating second switchable electrodes as claimed].
7.	Regarding claim 3, Chen teaches wherein the arc suppressor is configured to extinguish a first arc formed across the second pair of switchable electrodes during the make state of the wet contact [Figures 1-2, the arc suppressor formed by units 16, 32, 38 is configured to extinguish a first arc formed across the second pair of switchable electrodes, see Column 3, lines 25-32].
8.	Regarding claim 4, Chen teaches wherein the arc suppressor is configured to extinguish a second arc formed across the second pair of switchable electrodes during the break state of the wet contact [Figures 1-2, the arc suppressor formed by units 16, 32, 38 is configured to extinguish a second arc formed across the second pair of switchable electrodes, see Column 3, lines 25-32].
Figures 1-2, a coil driver termination circuit 12 is shown to receive a signal indicative of energization status].
 
10.	Regarding claim 19, Chen teaches A method for sequencing contacts [Figures 1-6, a method for sequencing contacts is taught], the method comprising: coupling a dry contact with a first pair of switchable electrodes of a contact sequencer circuit in series with a wet contact with a second pair of switchable electrodes of the contact sequencer circuit, the dry contact configured to cycle through a make state and a break state without conducting current, and the wet contact configured to cycle through the make state and the break state while conducting current [Figures 1-2, a dry contact 2 with a first pair of switchable electrodes is coupled in series with a wet contact 4 (44, 46) with a second pair of switchable electrodes is shown]; coupling an arc suppressor across the second pair of switchable electrodes of the wet contact [Figures 1-2, an arc suppressor formed by units 16, 32, 38 is coupled across the wet contact 4]; detecting a signal indicative of energization status of the dry contact and the wet contact [Figures 1-2, signal indicative of energization status is detected using voltage sensing 32, current sensing 28 and control unit 12]; and performing an activation sequence or a deactivation sequence of the contact sequencer circuit based on the signal indicative of the energization status [Figures 1-2, Column 13, lines 4-60 and Column 14, lines 61-62 teaches performing an activation or a deactivation sequence].
11.	Regarding claim 20, Chen teaches wherein performing the activation sequence comprises: activating the first pair of switchable electrodes prior to activating the second pair of Figures 1-2, first pair of switchable electrodes are activated during activation sequence].
12.	Regarding claim 21, Chen teaches wherein performing the deactivation sequence comprises: deactivating the second pair of switchable electrodes prior to deactivating the first pair of switchable electrodes [Figures 1-2, second pair of switchable electrodes are deactivated during deactivation sequence].

Allowable Subject Matter
13.	Claims 5, 7-15, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claim 5 states “wherein the arc suppressor comprises a contact separation detector circuit and a contact bypass circuit coupled across the second pair of switchable electrodes of the wet contact.”
15.	Claim 7 states “The contact sequencer circuit of claim 6, further comprising: a signal converter circuit operatively coupled to the coil driver termination circuit, the signal converter circuit configured to convert the signal indicative of the energization status into a logic level control signal.”
16.	Claims 8-15 are also objected as they further limit claim 7.
17.	Claim 22 states “further comprising: receiving the signal indicative of the energization status of the dry contact and the wet contact from a driver circuit coupled to the contact sequencer circuit via a pair of terminals; and converting the signal indicative of the energization status into a logic level control signal.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868